         Case 2:20-cr-00051-wks Document 29 Filed 06/01/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT
                                  FOR THE
                            DISTRICT OF VERMONT


United States of America

              v.                                      Crim. Action No. 2:20-cr-51

Kevin Spear


                              OPINION AND ORDER
                                    (Doc.11)

      Kevin Spear has been indicted by the federal grand jury and charged with

knowingly and willfully transmitting in interstate and foreign commerce threats to

injure the person of another, in violation of 18 U.S.C. § 875(c) (Count One), and

forcible assault of an officer who was assisting federal law enforcement agents in

the performance of their official duties, in violation of 18 U.S.C. § 111(a)(2) (Count

Two). (Doc. 20.)

      Upon the government’s filing of the Complaint (Doc. 5), the Office of the

Federal Public Defender was appointed as counsel for Spear pursuant to the

Criminal Justice Act, 18 U.S.C. § 3006A (Doc. 7). On April 29, 2020, the Court held

an initial appearance pursuant to Rule 5 of the Federal Rules of Criminal

Procedure, at which time the government filed a Motion for Detention pursuant to

18 U.S.C. § 3142. (Doc. 6.) The Court ordered Spear detained pending trial,

concluding that the government had shown by clear and convincing evidence that

Spear was a danger to the community and that no conditions or combination of

conditions could be set to assure the safety of the community. (Doc. 9.) Attorney
           Case 2:20-cr-00051-wks Document 29 Filed 06/01/20 Page 2 of 6




Maryanne E. Kampmann entered her appearance on behalf of Spear on May 1,

2020. (Doc. 10.)

       Presently before the Court is Spear’s Motion to Reconsider the Court’s

April 29, 2020 Order of Detention. (Doc. 11; see Doc. 9.) Therein, counsel for Spear

contends that the Court should reconsider its detention order because Emergency

Examination records of April 28, 2020, which document a psychiatric and physical

examination of Spear that was conducted at the Rutland Regional Medical Center

at the request of law enforcement following Spear’s arrest, reveal that Spear does

not suffer from an acute psychiatric illness.1 (Id. at 1, ¶¶ 4–5; see Docs. 11-1, 11-2,

24-12.) The emergency room physician recorded in those records that Spear was

“cooperative, lucid, of sound judgment, [and] not suicidal or homicidal.” (Doc. 11-2

at 8.) The physician further stated that although Spear “does not have an acute

medical or psychiatric illness,” he “may suffer from an antisocial personality.” (Id.)

The physician further stated that Spear’s “behavior is consistent with antisocial

behavior.” (Doc. 11-1 at 5.) Spear contends the Court should reconsider his

detention on the grounds that this information was not fully known to the Court at

the time of his detention hearing. (Doc. 11 at 1, ¶ 4.) The government disagrees

and has filed an Opposition. (Doc. 21.) On May 22, 2020, the Court held a

telephonic hearing on the Motion and took the matter under advisement.




       1The “Emergency Examination” was conducted pursuant to 18 V.S.A. § 7508 on the order of
Vermont Superior Court Judge Elizabeth D. Mann. (See Doc. 11-2 at 31–32.)

       2 The Court GRANTS Spear’s pending “Third Motion to File under Seal” (Doc. 24), having
accepted Doc. 24-1 for filing under seal.


                                               2
          Case 2:20-cr-00051-wks Document 29 Filed 06/01/20 Page 3 of 6




      Section 3142(f) of Title 18 United States Code permits a judicial officer to

reopen a detention hearing if the officer finds that information exists “that was not

known to the movant at the time of the hearing and that has a material bearing on

the issue whether there are conditions of release that will reasonably assure the

appearance of such person as required and the safety of any other person and the

community.” Having reviewed the medical records submitted by Spear, the Court

concludes that they do not have a material bearing on the issue of whether there

are conditions of release that will reasonably assure the safety of the community.

The records were generated following observations by an emergency medicine

physician, not a mental health specialist. (See Docs. 11-1 to 11-2.) No testing or

evaluation of Spear occurred beyond that of physical presentation and vital signs.

(Id.) Nevertheless, as noted above, the emergency medicine physician noted that

Spear engaged in behavior “consistent with antisocial behavior.” (Doc. 11-1 at 5.)

Given this behavior, along with the seriousness of the conduct alleged in the

indictment, and Spear’s possession of a firearm and ammunition, the Court cannot

conclude that the medical records have a material bearing on the question of release

or detention, especially in the absence of a full mental health evaluation.

      Even assuming the April 28, 2020 Emergency Examination records constitute

new and material information, Spear’s Motion fails. The Court is guided by the

factors set forth in 18 U.S.C. § 3142(g) in deciding whether conditions of release can

be set to assure the safety of the community.3 Those factors include: the nature and



      3   Risk of flight is not an issue in this matter.


                                                    3
         Case 2:20-cr-00051-wks Document 29 Filed 06/01/20 Page 4 of 6




circumstances of the offense charged, the weight of the evidence against the

defendant, the history and characteristics of the defendant, and the nature and

seriousness of the danger to any person or the community that would be posed by

the defendant’s release. Id. at § 3142(g)(1)–4).

       First, the nature of the offense charged involves threats to harm another

person. Each of Spear’s particular threats need not be listed here, as they are all

precisely stated in FBI Special Agent Antoine Waithe’s Affidavit that was filed in

support of the Criminal Complaint. (See Doc. 5-1 at 6–9.) It is enough to note here

that Spear’s alleged threats are base, vile, and depraved. They go beyond the pale

of a typical rant and are contrary to accepted rules of morality. They include not

only threats to a specific victim (see, e.g., id. at 7 (“[I’]ll hunt you down and skin you

alive.”)), but also threats to that person’s family (see, e.g., id. (“[I’]m going to set your

family on fire.”)). Equally troubling is the fact that this conduct was not a one-time

error of judgment for Spear; it extended over several months.

       In Elonis v. United States, 575 U.S. 723 (2015), the Supreme Court held that

in order to establish a violation of 18 U.S.C. § 875(c), which Spear is charged with

here, the government must prove beyond a reasonable doubt that: (1) the defendant

intentionally transmitted a communication in interstate commerce; (2) the

circumstances were such that an ordinary, reasonable recipient familiar with the

context of the communication would interpret it as a true threat of injury; and

(3) the defendant transmitted the communication for the purpose of issuing a

threat, or with knowledge that the communication will be viewed as a threat.




                                             4
         Case 2:20-cr-00051-wks Document 29 Filed 06/01/20 Page 5 of 6




United States v. Segui, 19-cr-188(KAM), 2019 WL 8587291, at *5 (E.D.N.Y. Dec. 2,

2019). At this stage of the proceedings, there is probable cause to support the

government’s allegation that each of these prongs has been met and thus Spear

violated § 875(c). Spear’s counsel argues that Spear apparently never took

affirmative steps to carry out his threats. But federal agents seized from Spear’s

residence “a military-style AR-type rifle” with a scope, multiple ammunition clips,

and a significant quantity of ammunition. (Doc. 6 at 3.) The Court cannot ignore

Spear’s possession of this arsenal. Nor can it ignore that Spear appears to be

prohibited from possessing firearms under the Gun Control Act, given his

marijuana addiction as described in the pretrial services report. See 18 U.S.C.

§ 922(g)(3). Also noteworthy, and indicative of his potential danger to the

community, Spear is charged with assaulting an officer at the time of execution of

the Search Warrant in this case.

      As to the second factor in the § 3142(g) analysis––the weight of the evidence

against Spear––the Court finds that the government’s evidence is strong, consisting

of the digital evidence described in the Search Warrant Affidavit, the tangible items

seized in execution of the Warrant, and the testimony of the executing officers.

      Next the Court considers the third and fourth factors under § 3142(g): the

defendant’s history and characteristics, and the nature and seriousness of the

danger to any person or the community. Spear has no failures to appear in court

and no prior criminal history, though he does report persistent marijuana use.

Further, Spear has strong family and community ties to the District of Vermont and




                                          5
         Case 2:20-cr-00051-wks Document 29 Filed 06/01/20 Page 6 of 6




a residence to which he could return. Normally, the lack of a prior criminal record,

combined with strong family and community ties, would lead to the conclusion that

release is appropriate. In this case, however, there has been no psychiatric

evaluation of Spear by a trained mental health professional; and the nature of the

alleged offense conduct, together with the possession of a loaded firearm and

Spear’s assaultive behavior, lead to the conclusion that Spear is a danger to the

community and there are no conditions of release that can be set to assure the

safety of the community. This conclusion is subject to reconsideration upon the

completion of a mental health evaluation by a qualified mental health professional,

together with development of a structured plan of release.

      For these reasons, Spear’s Motion to Reconsider Order of Detention (Doc. 11)

is DENIED.

      Dated at Burlington, in the District of Vermont, this 1st day of June 2020.


                                              /s/ John M. Conroy            .
                                              John M. Conroy
                                              United States Magistrate Judge




                                          6
